ON MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that the receipt in evidence of the testimony showing that, just prior to the homicide, which occurred late at night, the deceased had, upon his person, a billfold containing $54.00 in currency, and, the following morning, the billfold was found, minus the currency, in a yard across the street from the scene of the killing, was reversible error, and that we erred in failing to so hold in our original opinion. What was there said touching this matter was not intended to suggest that such testimony was inadmissible.
The record fails to reflect a direct motive for the killing. It was shown that appellant was aided and assisted, by others, in the commission of the crime.
: Under such a state of facts, the evidence complained of was admissible on the issue of motive, and tended to suggest that robbery was such motive. Moreover, the testimony complained of was a part of the res gestae of the killing, and was admissible under the rule that, where offenses are so blended or connected; one with the other, that they form an indivisible transaction, evidence of the commission of any or all of them is admissible on the trial for any offense which is itself a detail of the whole criminal scheme. 18 Tex. Jur., p. 77, Sec. 39, and authorities there cited.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been, examined by the Judges of the Court of Criminal Appeals and approved by the Court.